DISMISS; Opinion issued February 13, 2013




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-12-00821-CV

                         ORR VENTURE, LTD., Appellant
                                              V.
   SHELIA HUSSEIN, LUSAI, LLC, AND TETCO STORES, LP, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-08-04752-F

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Lewis

      The Court has before it appellant’s February 5, 2013 letter requesting that we dismiss this

appeal. We GRANT the request and DISMISS this appeal. See TEX. R. APP. P. 42.1(a).



                                                           PER CURIAM

120821F.P05
                                          S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                          JUDGMENT

ORR VENTURE, LTD., Appellant                         On Appeal from the 116th Judicial District
                                                     Court, Dallas County, Texas
No. 05-12-00821-CV           V.                      Trial Court Cause No. DC-08-04752-F.
                                                     Opinion delivered per curiam before Chief
SHELIA HUSSEIN, LUSAI, LLC, AND                      Justice Wright and Justices Lang-Miers and
TETCO STORES, LP, Appellees                          Lewis.


          In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellee SHELIA HUSSEIN, LUSAI, LLC, AND TETCO
STORES, LP recover their costs of this appeal from appellant ORR VENTURE, LTD.


Judgment entered February 13, 2013.


                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




1200821 orr op.docx                              2